DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending as submitted on 7/26/2021.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 7/26/2021 is acknowledged.
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nukada et al (US 2018/0244886) in view of Sakayori (JP 2009242542; included machine translation cited herein). 
As to claims 1-4, 7 and 8, Nukada discloses a polyimide precursor solution comprising a polyimide precursor and resin particles [0009]. 
Nukada discloses including an organic amine compound (corresponding to instant “A”) in order to increase the solubility of the polyimide precursor in aqueous solvent [0121, 0134], and names N-methylmorpholine (“MMO,” as recited in instant claim 4) as most preferred [0131]. 
Nukada teaches that water (corresponding to instant “C”) is preferably present in the aqueous solvent in an amount of 80-100% by mass, based on the total mass of the aqueous solvent [0066]. 
Nukada further teaches that for reasons of transparency and strength of the resulting polyimide product, a water-soluble organic solvent may be used as the solvent other than water, and teaches incorporating an aprotic polar solvent into the aqueous solvent to improve properties such as heat resistance, electrical characteristics, solvent resistance, transparency, and mechanical strength. Nukada teaches that the aprotic polar solvent is preferably used in an amount of 30% by mass or less based on the total aqueous solvent in order to inhibit dissolution and swelling of resin particles [0068]. As aprotic polar solvents, Nukada names NMP, DMI, DMF and DMAc [0074] (corresponding to each of the presently recited organic solvents “B” recited in claim 1). 
With regard to the presently recited content ratio of A:B:C:
Nukada exemplifies resin-particle dispersed polyimide precursor solutions PAA-1 [0234; comprising 400 g water (“C”), 25 g of MMO (“A”) and no organic solvent (“B”)], and PAA-2 [0235]; comprising 400 g water (“C”), 25 g of MMO (“A”) and 25 g of DMI (“B”)]. As shown in Table 2 of Nukada
In Nukada’s PAA-1, the mass ratio of amine:solvent:water (A:B:C) is 25 : 0 : 400, i.e.,  0.06 : 0
In Nukada’s PAA-2, the mass ratio of amine:organic solvent:water (A:B:C) is 25 : 25 : 400, i.e., 0.056 : 0.056 : 0.889. The content of organic solvent “B” in Nukada’s exemplified PAA-2 (0.056) falls just above the claimed range of 0.02 to 0.05. 
However, in light of Nukada’s disclosure that the content of aprotic polar solvent is preferably limited in order inhibit dissolution and swelling resin particles [0068], and further in light of Nukada’s example PAA-1 demonstrating the suitability of a polyimide precursor solution with no organic solvent [0234], the person having ordinary skill in the art would have been motivated to prepare Nukada’s polyimide precursor solution comprising water, amine and solvent having any appropriate amount of organic solvent within Nukada’s preferred range of 30 mass% or less [0068], and particularly within the exemplified range of 0 [PAA-1] to 5.6 [PAA-2] mass%, in order to achieve the desired improvement in strength, heat resistance, etc… balanced with the desired reduction in particle dissolution/swelling. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a resin-particle dispersed polyimide precursor solution comprising organic amine, organic solvent and water, as disclosed by Nukada, having any suitable content of organic solvent within the ranges disclosed by Nukada, including an amount which corresponds to a precursor solution having a content ratio of organic amine:organic solvent:water within the presently claimed range. For example, the person having ordinary skill in the art would have been motivated to prepare a solution according to Nukada containing an amount of organic solvent halfway between the amount exemplified in PAA-1 (0 g) and the amount exemplified in PAA-2 (25 g), i.e., 12.5 g, in order to achieve a desired balance of the properties associated with 12.5 :400, i.e., 0.06 : 0.03 : 0.91; each of the contents of A:B:C fall within the presently claimed A:B:C mass ratio range. 
As to the molecular weight of the polyimide precursor, Nukada discloses a number average molecular weight ranging from 1000 to 150,000 [0112] in order to improve solubility and provide sufficient film forming ability [0113]. Nukada fails to specifically disclose a range of weight average molecular weight. However, Sakayori discloses a polyimide precursor and teaches that the weight average molecular weight or number average molecular weight is most preferably in a range of 7000 to 100,000. Sakayori teaches that when the molecular weight is lower than 3000, it is difficult to obtain sufficient strength, and when the molecular weight exceeds 1,000,000, viscosity increases and solubility decreases, making it difficult to achieve uniform film thickness and smooth film surface. See paragraph bridging pp 14-15. 
In light of Sakayori’s disclosure, the person having ordinary skill in the art would have recognized that (like for the number average molecular weight) increasing the weight average molecular weight of a polyimide precursor results in decreased solubility and worsens film thickness uniformity, while decreasing weight average molecular weight results in decreased film strength. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Nukada’s polyimide precursor solution by forming a polyimide precursor having any appropriate number average and weight average molecular weights within the ranges disclosed by Nukada (1000-150,000) and Sakayori (7000 – 100,000) in order to achieve the desired solubility and thickness uniformity balanced with the desired film strength, including a weight 
As to claims 5 and 6, modified Nukada suggests a solution according to claim 1, as set forth above. Nukada teaches that the porosity is 30% or more and up to 90% [0204]. Given that the pores of Nukada’s film are formed upon removal (e.g., by decomposition or dissolution [0168]) of the particles from the polyimide film [0165], it would have been obvious to the person having ordinary skill in the art to have formed Nukada’s solution of polyimide precursor and particles utilizing a volume % of particles (relative to the solid content of polyimide precursor and particles) which is substantially equivalent to the desired porosity in the ultimately obtained porous polyimide film. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the solution suggested by modified Nukada having any appropriate volume % of particles within Nukada’s porosity range of 30-90%, including a range of 40-85 volume% (as in claim 5) or 50-80 volume% (as in claim 6), in order to achieve the desired degree of porosity.
As to claim 9, modified Nukada suggests a solution according to claim 1, as set forth above. Nukada names styrene and (meth)acrylic resins as preferred resin particles [0078].
As to claim 10, modified Nukada suggests a solution according to claim 1, as set forth above. In an example (example 2, [0234-0235]), the amount of water (400 g) relative polyimide precursor (approx. 35 g, based on amounts of diamine and dianhydride added) is 1143% (100*400/35), which falls within the claimed range of 900-5000% by mass. 
As to claim 11, modified Nukada suggests a solution according to claim 1, as set forth above. Nukada exemplifies a resin-particle dispersed polyimide precursor solution PAA-1 [0234; comprising 400 g water (“C”), 25 g of MMO (“A”) and no organic solvent (“B”)], and a resin-particle dispersed polyimide precursor solution PAA-2 [0235; comprising 400 g water (“C”), 25 g of MMO (“A”) and 25 g of DMI (“B”)]. As shown in Table 2 of Nukada.
In Nukada’s PAA-1 (no organic solvent), the mass ratio of amine:solvent:water (A:B:C) is 25:0:400, i.e.,  0.06:0:0.94. 
In Nukada’s PAA-2 (containing organic solvent), the mass ratio of amine:organic solvent:water (A:B:C) is 25:25:400, i.e., 0.056:0.056:0.889. 
Neither PAA-1 nor PAA-2 have a ratio of A:B:C within the range recited in claim 11. In particular, in both PAA-1 and 2, the exemplified amount of organic amine (A) is higher than the recited range, and in PAA-2, the exemplified amount of organic solvent is higher than the recited range. 
However, with regard to the amount of organic amine (A): Nukada generally teaches that the amine may be present in an amount of 50-500 mole percent, based on the number of moles of carboxy (COOH) groups on the polyimide precursor [0133]. In PAA-1 and PAA-2, the polyimide precursor is formed from 87 mmol of dianhydride [0234], which would result in approximately 174 mmol of COOH groups (i.e., 87*2) on the polyimide precursor in the solution. Given that 247 mmol of organic amine (MMO) is utilized, the exemplified amount of amine is 142 mole percent (i.e., 100*247/174), based on the number of moles of COOH groups. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges 12.5 g MMO.]
Furthermore, with regard to the amount of solvent (B): Nukada discloses that the content of aprotic polar solvent is preferably limited in order inhibit dissolution and swelling resin particles [0068], and Nukada’s example PAA-1 demonstrates the suitability of a polyimide precursor solution with no organic solvent [0234]. Therefore, the person having ordinary skill in the art would have been motivated to prepare Nukada’s polyimide precursor solution comprising water, amine and solvent having any appropriate amount of organic solvent within Nukada’s preferred range of 30 mass% or less [0068], and particularly within the exemplified range of 0 [PAA-1] to 5.6 [PAA-2] mass%, in order to achieve the desired improvement in strength, heat resistance, etc… balanced with the desired reduction in particle dissolution/swelling. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a resin-particle dispersed polyimide precursor solution comprising organic amine, organic solvent and water, as disclosed by Nukada, by adjusting the content of organic solvent to any suitable value within the range disclosed by Nukada, including, e.g., by lowering the amount of organic solvent in half from 25 g to 12.5 g.
As evidenced by the above discussion, modified Nukada suggests an aqueous polyimide precursor solution, such as exemplified in PAA-1 and PAA-2, containing any appropriate amounts of amine and organic solvent within the ranges disclosed in [0133] (for amine) and [0068] (for organic solvent), including, e.g., amounts wherein the amine and solvent contents are adjusted to be half the amounts utilized in PAA-2 (i.e., adjusted from A:B:C of 25:25:400 to 12.5:12.5:400). A mass ratio A:B:C of 12.5:12.5:400 is equivalent to 0.3:0.3:0.94, which falls within the presently claimed range. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RACHEL KAHN/Primary Examiner, Art Unit 1766